Exhibit 10.40
 
MORTGAGE, FINANCING STATEMENT
AND FIXTURE FILING





 
THIS MORTGAGE IS ALSO INTENDED TO BE A SECURITY AGREEMENT AND ASSIGNMENT OF
RENTS.
 
THIS MORTGAGE IS ALSO INTENDED TO BE A FILING AGAINST TIMBER TO BE CUT.




ATTENTION: COUNTY RECORDER: This Mortgage covers timber to be cut on the real
property described herein and should be appropriately indexed, not only as a
mortgage, but also as a financing statement.
 
NOTICE: THE SECURED OBLIGATIONS MAY PROVIDE FOR A VARIABLE INTEREST RATE.
 

--------------------------------------------------------------------------------

 
This Mortgage, Assignment of Rents, Security Agreement, Financing Statement and
Fixture Filing (this "Mortgage"), dated as of October 14, 2014, is executed by
ORM TIMBER FUND III (REIT) INC., a Delaware corporation ("Mortgagor"), whose
address is 19950 7th Ave. NE, Suite 200, Poulsbo, WA 98370, in favor of and for
the benefit of NORTHWEST FARM CREDIT SERVICES, PCA, a corporation organized and
existing under the laws of the United States ("Mortgagee"), whose address is
1700 South Assembly Street, Spokane, WA 99224-2121, P. 0. Box 2515, Spokane, WA
99220-2515.
 
This conveyance is intended to secure performance of the covenants and
agreements contained herein, and in any note(s), Membership Agreement, security
documents and any other documents or instruments signed in connection with the
note(s) and security documents and any amendments (collectively, the "Loan
Documents"). Pursuant to the terms and conditions of the Loan Documents,
Mortgagor has agreed to grant this Mortgage in favor of Mortgagee to provide
security for the Secured Obligations described herein, the related Loan
Documents and any and all other documents entered into pursuant thereto.
 
1.            GRANT OF SECURITY.




Mortgagor, in consideration of the indebtedness secured by this Mortgage,
irrevocably bargains, sells, grants, mortgages, transfers, conveys, assigns and
warrants to Mortgagee, for the benefit and security of Mortgagee, all
Mortgagor's existing and future rights, titles, interests, estates, powers and
privileges in or to the following (collectively the "Collateral"):
 
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
1

--------------------------------------------------------------------------------

 


1.1          Property.
 
a.       That certain real property located in Pacific County, State of
Washington, more particularly described on Exhibit A attached hereto and
incorporated herein (the "Land").
 
b.       All buildings, wells and other improvements now or hereafter located on
the Land, including, but not limited to, the Fixtures (as defined below), Timber
(as defined below) and all other equipment, machinery, appliances and other
articles attached to such buildings and other improvements (collectively the
"Improvements");
 
c.       All fixtures (including without limitation, goods that are or become so
related to the Land that an interest in them arises  under the real estate law)
and any additions or replacements (collectively the "Fixtures") now or hereafter
located on, attached to, installed in or used in connection with the Land;
 
d.       All timber (aka "forest tree species"), whether standing or down, cut
or under contract to be cut, now or hereafter growing or located on the Land,
and whether or not said timber is merchantable, all logs, lumber and forest
products of any nature, all proceeds and products thereof (the "Timber");
 
e.       All personal property, appliances, equipment and goods now or hereafter
owned or possessed by Mortgagor located upon, in, or about or used in connection
with said Land or Improvements, including the maintenance thereof, together with
all increases, substitutes, replacements, proceeds and products thereof and
additions and accessions thereto;
 
f.       All rights, rights-of-way, easements, licenses, profits, claims,
demands, privileges, grazing privileges, tenements, hereditaments and
appurtenances now owned or hereafter acquired by Mortgagor and used in
connection with the Land and the Improvements or as a means of access to either
or both, including without limitation, all rights over the property of third
persons which are related thereto and all unaccrued trespass and surface damage
claims appurtenant thereto, and all written operations plans and all permits and
approvals related to the Land and Improvements;
 
g.      All of Mortgagor's right, title and interest in and to any land within
any right-of- way of any open or proposed street adjoining the Land, and any and
all sidewalks, alleys, strips and gores ofland adjacent to or used in connection
with the Land and Improvements;
 
h.      All of Mortgagor's existing and future rights in (including without
limitation, royalty and leasehold rights) oil, gas and other mineral rights in
or relating to the Land;
 
i.       All existing and future leases and subleases relating to the Land and
Improvements or any interest in them, including without limitation, all
deposits, advance rentals and other similar payments, but not including the
Rents, as defined and separately assigned in Paragraph 5;
 
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
2

--------------------------------------------------------------------------------

 
 
j.       All options to purchase, exchange or lease the Land, Fixtures or
Improvements or any interest in them (and any greater estate in the Land,
Fixtures or Improvements and acquired by exercise of such options);
 
k.      All contracts and policies of insurance and proceeds thereof which may
insure all or any portion of the Collateral against casualties and theft;
 
I.       All Mortgagor's other existing or future estates, homestead or other
claims or demands, both in law and in equity in the Land and Improvements,
including without limitation,
(i) all awards made for the partial or complete taking by eminent domain, or by
any proceeding or purchase in lieu of eminent domain, of the Land or
Improvements, and (ii) all proceeds, including general intangibles and payment
intangibles, of any insurance covering any of the Collateral; and
 
m.      All cash or non-cash proceeds of the sale, lease,
license,  exchange  or  other disposition of the Collateral, including accounts
and general intangibles arising therefrom. Proceeds include all subsidy
payments, in cash or in kind, which may be made to Mortgagor by any person,
entity or governmental agency, including but not limited to, payments and
entitlements from state and federal farm programs, as well as any type of
property insurance; and any rights arising out of Land or Improvements,
collections and distributions on Land or Improvements.
 
1.2    Water Assets. All right, title, and interest at any time of Mortgagor (or
any of its bailees, agents, or instrumentalities), whether now existing or
hereafter arising or acquired, whether direct or indirect, whether owned
legally, of record, equitably or beneficially, whether constituting real or
personal property (or subject to any other characterizations), whether created
or authorized under existing or future laws or regulations, and however arising
in, without limitation, the water, water rights and other assets and items more
specifically described hereinafter (collectively the "Water Assets"). A
description of some Water Assets may also be included with the description of
the Land set forth above or in an exhibit hereto.
 
a.        All
water  (including  any  water  inventory  in  storage),  water  rights  and
entitlements, other rights to water and other rights to receive water or water
rights of every kind or nature whatsoever and howsoever evidenced, including but
not limited to the following: (i) the groundwater on, under, pumped from or
otherwise available to the Land, whether as the result of groundwater rights,
contractual rights or otherwise, together with Mortgagor's right to remove and
extract any such groundwater including any permits, rights or licenses granted
by any governmental authority or agency or any rights granted or created by any
use, easement, covenant, agreement, or contract with any person or entity; (ii)
any rights to which the Land is entitled with respect to surface water, whether
such right is appropriative, riparian, prescriptive, decreed or otherwise and
whether or not pursuant to permit or other governmental authorization, or the
right to store any such water; (iii) any water, water right, water allocation,
distribution right, delivery right, water storage right, or other water-related
entitlement appurtenant or otherwise applicable to the Land by virtue of the
Land being situated within the boundaries of any governmental district or
agency, or within the boundaries of any private water company, mutual water
company, irrigation company, ditch company or other non-governmental entity that
owns, stores, diverts and/or delivers water including, any and all stock,
interest or other rights Mortgagor has in such entity, including voting or
decision rights, and any and all rights from any entity or other person to
acquire, receive, exchange, sell, lease, or otherwise transfer any Water Assets,
to store, deposit or otherwise create water credits in a water bank or similar
or other arrangement for allocating water, to transport or deliver water, or
otherwise to deal with any Water Asset; and (iv) all water and existing and
future water rights, however evidenced, to the use of water for irrigation,
livestock and domestic purposes. References to "water" and "water rights" are
used herein in the broadest and most comprehensive sense of the terms. The term
"water" includes water rights and rights to water or whatever rights to money,
proceeds, property or other benefits are exchanged or received for or on account
of any Water Assets or any conservation or other nonuse of water, including
whatever rights are achieved by depositing one's share of any Water Assets in
any water bank or with any water authority, or any other water reallocation
rights.
 
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
3

--------------------------------------------------------------------------------

 
 
b.       All licenses, permits, approvals, contracts, decrees, rights and
interests to acquire or appropriate any Water Assets, water bank or other
credits evidencing any right to Water Assets, to store, carry, transport or
deliver Water Assets, to sell, lease, exchange, or otherwise transfer any Water
Asset, or to change the point for diversion of water, the location of any Water
Asset, the place of use of any Water Asset, or the purpose of the use of any
Water Asset.
 
c.       All rights, claims, causes of action, judgments, awards, and other
judicial, arbiter or administrative relief in any way relating to any Water
Asset.
 
d.       All storage and treatment rights for any Water Asset, whether on or off
the Land or other property of Mortgagor, together with all storage tanks, and
other equipment used or usable in connection with such storage and any water
bank deposit credits, deposit accounts or other rights arising on account of the
storage or nonuse of any Water Asset.
 
e.       All irrigation and watering equipment, including all pumps, pumping
plants, storage tanks, pump motors, electrical generators (all of which are
declared to be fixtures), and all systems, ditches, laterals, conduits, and
rights-of-way used to convey water or to drain the Land, all of which rights are
or are hereby made appurtenant to the Land.
 
f.       All guaranties, warranties, marketing, management or service contracts,
indemnity agreements, and water right agreements, including joint use
agreements, other water related contracts and water reallocation rights, all
insurance policies regarding or relating to any Water Asset.
 
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
4

--------------------------------------------------------------------------------

 
 
g.       All rents, issues, profits, proceeds and other accounts, instruments,
chattel paper, contract rights, general intangibles, deposit accounts and other
rights to payment arising from or on account of any use, nonuse, sale, lease
transfer or other disposition of any Water Asset.
 
2.   REPRESENTATIONS AND WARRANTIES. Mortgagor represents and warrants to
Mortgagee as follows:
 
a.      Mortgagor has represented and warranted to Mortgagee the location of
Mortgagor's chief executive office; the state of its formation; Mortgagor's
state of residence; and Mortgagor's exact legal name is as set forth herein.
 
b.      Mortgagor is the sole legal and equitable owner of the Collateral;





c.       Except as otherwise previously disclosed to Mortgagee, Mortgagor has
the exclusive right to harvest any Timber, if any, from the Land and has the
exclusive right to use the appurtenant rights and the operating permits;
 
d.       Without thereby limiting the generality of the foregoing, and except as
otherwise previously disclosed to Mortgagee, Mortgagor has not assigned or
granted any harvest or access rights or interests, or sold or leased any part of
the Land or the Improvements, if any, to any other person (individual,
organization or governmental unit);
 
e.       There are no claims, liens, encumbrances (including judgments, levies
and the like), or security interests ("Liens") covering the Collateral or any
part or item thereof except easements and reservations ofrecord, that are listed
on the title policy delivered by Mortgagor;
 
f.        To the best of Mortgagor's knowledge, and other than have been
disclosed to Mortgagee, there are no federal, state or local laws, regulations,
rules or standards ("Laws"), or permits, orders, injunctions, citations, notices
of civil penalty, restraining orders, judgments or the like issued by any
governmental unit ("Orders") that are now in effect and that would restrict any
material use of the Collateral;
 
g.       Mortgagor has taken all actions necessary and has duly authorized this
Mortgage and it is the legally valid and binding contract of Mortgagor, and is
enforceable against Mortgagor in accordance with its terms; and
 
h.       To the best of Mortgagor's knowledge, neither the execution of this
Mortgage nor the payment and performance of the Secured Obligations will
materially violate any Laws or Orders affecting Mortgagor or the Collateral or
constitute a breach or Event of Default by Mortgagor under any agreement,
contract, loan indenture, lease, instrument or like document to which Mortgagor
is a party or the Collateral is bound.
 
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
5

--------------------------------------------------------------------------------

 


The foregoing representations and warranties will survive and not be merged or
otherwise eliminated by any conveyance, voluntarily or through foreclosure, of
the Collateral to Mortgagee or its nominee. Mortgagor hereby agrees to
indemnify, defend and hold harmless Mortgagee from and against any and all
claims, loss, liability, damages, liens, penalties, costs and expenses of any
nature or kind whatsoever arising from or related to any misstatement or
omission of any material fact in the foregoing representations and warranties.
 
3.       SECURED OBLIGATIONS.
 
3.1 Secured Obligations. This Mortgage, and the lien it creates, is made for the
purpose of securing the following obligations (collectively the "Secured
Obligations"):
 
a.       The full and punctual payment of the indebtedness evidenced by
that  certain note(s) described below, in favor of Mortgagee (the "Note(s)")
with interest thereon at the rates therein provided which interest rate and
payment terms may be adjusted as provided in  the Note(s) and Loan Documents,
together with any and all renewals, modifications, consolidations and extensions
of the indebtedness evidenced by the Note(s), as well as any prepayment fees or
penalties provided for in the Note(s) or as it may be amended to provide for
such prepayment fees or penalties;
 

Note No. Date of Note Principal Amount Final Installment Date 6219327 October
14, 2014 $14,400,000.00 October I , 2024

 
b.       Payment and performance of the obligations under the Note(s) and Loan
Documents (including future advances) and under any and all other present and
future agreements executed in relation to the Note(s);
 
c.       Payment of such additional sums with interest thereon as may be due to
Mortgagee under any provisions of this Mortgage;
 
d.       Payment of all indebtedness and performance of all other obligations
which the then record owner of the Collateral may agree to pay and perform for
the benefit of Mortgagee , and which are contained in a document which recites
that it is secured by this Mortgage;
 
e.       Payment of all amounts advanced by (or on behalf of) Mortgagee to
improve, protect or preserve the Collateral or the security of this Mortgage,
with interest on such amounts as provided in this Mortgage;
 
f.        Payment and performance of all amendments, modifications, extensions,
renewals and replacements of any of the foregoing; and
 
g.       Payment of charges as allowed by law, when such charges are made for
any Mortgagee statement or other statement regarding the Secured Obligations.
 
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
6

--------------------------------------------------------------------------------

 
 
3.2       Separate Indemnities.  Notwithstanding the foregoing, this Mortgage
does not secure any separate hazardous materials indemnity or any similar
indemnity or indemnities in any of the Loan Documents.
 
3.3       Indexing. Notice is hereby given that the interest rate, payment terms
or balance due on the Notes(s) may be indexed, adjusted, renewed or
renegotiated.
 
3.4       Continuing Validity. The continuing validity and priority of this
Mortgage for future extensions of credit and advances shall not be impaired by
the fact that at certain times no outstanding indebtedness to Mortgagee or
commitments from Mortgagee to make future extensions of credit or advances
exists.
 
4.         COVENANTS.




4.1       Maintenance,  Repair,  Alterations.    Mortgagor  shall:   keep
the  Collateral  in  good condition and repair; complete
promptly  and  in  a  good  and  workmanlike  manner,   any Improvement that may
be constructed on the Land, and promptly restore in like manner  any Improvement
that may be damaged  or destroyed,  and pay  when  due all claims  for  labor
performed and materials furnished for such construction or restoration; comply
with all  Laws and Orders of any court or governmental or regulatory body having
jurisdiction over Mortgagor, the Land or Improvements; comply with any
condominium or other plan,  declaration of covenants, conditions and
restrictions, and reciprocal easement agreements to which the Land is subject
("CC&Rs"), any owners' association articles and bylaws affecting  the Land, and
such exceptions to title as evidenced by a preliminary title report on the date
of closing, acceptable to Mortgagee ("Permitted Liens"); keep and maintain
abutting grounds,  sidewalks, roads, parking and landscape areas in good, neat
order and repair; comply with the provisions of any leases
constituting  part  of the Collateral;  obtain  and maintain in full  force and
effect all permits necessary for the use, occupancy and operation of the
Collateral;  and do any and all other acts, except as otherwise prohibited or
restricted by the Loan  Documents, that may be reasonably necessary to protect
or preserve the value of the Collateral and the rights of Mortgagee in it.
 
Mortgagor shall not, except upon the prior written consent of Mortgagee, which
shall not be unreasonably withheld or delayed: remove, demolish or materially
alter any of the Improvements, other than to make non-structural repairs in the
ordinary course of business, that preserve or increase the value of the Land;
commit or permit any waste or deterioration of the Collateral; abandon all or
any part of the Collateral or leave the Collateral unprotected, unguarded,
vacant or deserted; or initiate, join in or consent to any change in any zoning
ordinance, general plan, specific plan, private restrictive covenant or other
public or private restriction limiting the uses that may be made of the Land or
Improvements by Mortgagor.
 
4.2       Insurance. Keep all material property useful and necessary in its
business in reasonably good working order and condition (ordinary wear and tear
excepted); maintain with financially sound and reputable insurance companies
casualty, liability, and such other insurance (that may include plans of
self-insurance) with such coverage and deductibles, and in such amounts as may
be consistent with prudent business practice and in any event consistent with
nonnal industry practice; and furnish to the Mortgagee, upon written request,
full information as to the insurance carried.
 
 
7

--------------------------------------------------------------------------------

 
 
4.3      
Condemnation   and   Other   Awards.     Mortgagor  shall  take  all  actions  reasonably
required by Mortgagee in connection with condemnation or other taking to
defend  and protect the interests of Mortgagor, Mortgagee in the Land. Mortgagee
shall be entitled to participate in, control and be represented by counsel of
its choice in such proceeding. All  condemnation proceeds shall first
be  applied  to  reimburse  Mortgagee  for  all their   reasonable costs and
expenses, including reasonable attorneys' fees, incurred in connection with the
collection of such award or settlement. The balance of such award or settlement
shall be  applied by Mortgagee against the Secured Obligations in such order as
Mortgagee may determine.
 
4.4       Taxes, Assessments and Utilities. Mortgagor shall pay, prior to
delinquency, all of the following: all general and special real property taxes
and assessments imposed on the Land; all other taxes, assessments and charges
assessed on the Land (or on the owner and/or operator of the Land) that create
or may create a lien on the Land (or on any Improvement or Fixture used in
connection with the Land); including, without limitation, non-governmental
levies and assessments under applicable covenants, conditions and restrictions;
and all business taxes.
 
Mortgagor shall promptly  pay all gas, irrigation, electricity, water, sewer and
other utility charges incurred for the benefit of the Collateral or that may
become a lien against the Collateral; and all other  similar public or private
assessments and charges relating to the Collateral, regardless of whether or not
any such charge is or may become a lien on the Collateral.
 
4.5       Liens. Mortgagor shall not cause, incur or permit to exist any Liens
upon all or any part of the Collateral or any interest in the Collateral other
than Permitted Liens. Mortgagor shall pay and promptly discharge, at Mortgagor's
sole cost and expense, all such Liens.
 
4.6       Sale  or  Lease  of  Collateral:  Due  on  Sale  Clause.
 Mortgagor  shall not sell,  lease, sublease or otherwise transfer all or any
part of the Collateral or any interest in it, without the prior written consent
of Mortgagee, which consent may be granted or withheld in Mortgagee's sole and
absolute discretion. No sale, lease or other transfer shall relieve  Mortgagor
from primary liability for its obligations under the Loan Documents or relieve
any guarantor from any liability under any guaranty. Upon any such transfer to
which Mortgagee  does not consent, Mortgagee at its option may, without prior
notice, declare all Secured  Obligations immediately due and payable without
presentment, demand, protest or further  notice of any kind, and may exercise
all rights and remedies provided in this Mortgage, in  the other Loan Documents
or under applicable law.
 
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
8

--------------------------------------------------------------------------------

 
 
4.7       Inspections and Property Valuations. Mortgagor authorizes Mortgagee
and its agents, representatives and employees, upon reasonable notice to
Mortgagor, to enter at any time upon any part of the Collateral for the purpose
of inspecting the Collateral. Mortgagor agrees to pay the costs and expenses of
Mortgagee incurred in such inspections and examinations, including without
limitation, Mortgagee's attorneys' fees, if such inspection was made necessary
because of an Event of Default, whether the services are provided by Mortgagee's
employees, agents or independent contractors. Any inspection or review by
Mortgagee is solely for Mortgagee's benefit to protect Mortgagee's security and
preserve Mortgagee's rights under this Mortgage. No inspection by Mortgagee
shall constitute a waiver of any Event of Default. Mortgagor shall cooperate in
allowing Mortgagee or its agents reasonable access to the Collateral for the
purpose of performing any subsequent valuation, whether it is in the form of an
appraisal or any other method of valuing the Collateral. Mortgagor shall pay
promptly to Mortgagee, on demand, the costs of any such subsequent valuation,
whether performed by employees, agents, or independent contractors of Mortgagee.
 
4.8       Defense of Actions. Mortgagor shall notify Mortgagee of any action or
proceeding purporting to affect (a) the security of this Mortgage, (b) all or
any part of the Collateral or any interest in it, (c) any additional or other
security for the Secured Obligations, or (d) the interests, rights, powers or
duties of Mortgagee under this Mortgage. Mortgagor, at no cost or expense to
Mortgagee, shall appear in and defend the same. If Mortgagee elects to become or
is made a party to such action or proceeding, Mortgagor shall indemnify, defend
and hold Mortgagee harmless from all related liability, damage, cost and expense
reasonably incurred by Mortgagee, whether or not such action or proceeding is
prosecuted to judgment or decision.
 
4.9       Protection of Securitv.  If Mortgagor fails to make any payment or to
do any act required by this Mortgage or  any of the other Loan Documents,
Mortgagee may do so. Mortgagee may decide to do so, in its own discretion,
without obligation to do so, without further notice or demand, and without
releasing Mortgagor in such manner and to such extent as it may reasonably deem
necessary to protect the security of this Mortgage.
 
4.10     Mortgagee's Powers. If Mortgagor fails to pay any sum, other than
principal and interest on the Secured Obligations, or to perform or comply with
any other obligation required by any Loan Document, Mortgagee at its election
may pay such sum or comply with such obligation. Without affecting the liability
of Mortgagor or any other person liable for the payment of any Secured
Obligation, and without affecting the lien or charge of this Mortgage, Mortgagee
may, from time to time, do any of the following: (a) release any person so
liable, (b) release or reconvey all or any part of the Collateral, (c) take or
release any other or additional security for any Secured Obligation, or (d) make
arrangements with debtors in relation to the Secured Obligations. Waiver by
Mortgagee of any right or remedy as to any transaction or occurrence shall not
be deemed to be a waiver of any future transaction or occurrence. By accepting
full or partial payment or performance of any Secured Obligation after due or
after the filing of a notice of default and election to sell, Mortgagee shall
not have thereby waived its right to  (i)
require  prompt  payment  and  performance  in  full,
when  due,  of  all  other  Secured
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
9

--------------------------------------------------------------------------------

 


Obligations, (ii) declare a default for failure to so pay or perform, or (iii)
proceed with the sale under any notice of default and election to sell
previously given by Mortgagee, or as to any unpaid balance of the indebtedness
secured by this Mortgage.
 
4.11   Reimbursement  of  Costs,  Fees  and  Expenses:  Secured  by
 Mortgage.    Mortgagor shall pay, on demand, to the maximum allowable under
applicable law, all reasonable  costs, fees, expenses, advances, charges, losses
and liabilities paid or  incurred  by   Mortgagee in administering this
Mortgage, the collection of the Secured Obligations, and Mortgagee's exercise of
any right, power, privilege or remedy under this Mortgage. Fees,  costs and
expenses of attorneys shall include the reasonable fees and disbursements
of  Mortgagee's outside and staff counsel and of any experts and agents, and
including such fees  incurred in the exercise of any remedy (with or without
litigation),  in  any proceeding  for  the collection of the Secured
Obligations, in any foreclosure on any of the Collateral, in protecting the lien
or priority of any Loan Document, or in any litigation or controversy  connected
with the Secured Obligations, including any bankruptcy, receivership, injunction
or  other proceedi ng, or any appeal from or petition for review of any such
proceeding.
 
5.       RENTS, ISSUES AND PROFITS.




 
5.1     Assignment of Rents, Issues and Profits. Mortgagor absolutely,
unconditionally and irrevocably assigns and transfers to Mortgagee all of its
right, title and interest in and to all rents, issues, profits, royalties,
income and other proceeds and similar benefits derived from the Collateral
(collectively the "Rents"), and gives to Mortgagee the right, power and
authority to collect such Rents. Mortgagor irrevocably appoints Mortgagee its
true and lawful attorney-in­ fact, at the option of Mortgagee, at any time and
from time to time, to demand, receive and enforce payment, to give receipts,
releases and satisfactions, and or sue, in its name or in Mortgagor's name, for
all Rents, and to apply them to the Secured Obligations. Mortgagee hereby grants
to Mortgagor a license to collect and retain Rents (but not more than one month
in advance unless the written approval of Mortgagee has first been obtained) so
long as an Event of Default shall not have occurred and be continuing. The
assignment of the Rents is intended to be an absolute assignment from Mortgagor
to Mortgagee and not merely the passing of a security interest. This assignment
of Rents is intended to be specific, perfected and choate upon recording.
 
5.2     Collection Upon Default. Upon the occurrence of an Event of Default,
Mortgagor's license to collect the Rents shall automatically terminate. Upon
such termination, Mortgagee may, at any time, either in person, by agent or by a
receiver appointed by a court, and without regard to the adequacy of any
security for the Secured Obligations, do any of the following: (a) enter upon
and take possession of all or any part of the Collateral; (b) with or without
taking possession of the Collateral in its own name, sue for or otherwise
collect Rents (including those past due and unpaid, and all prepaid Rents and
all other security or other deposits paid by tenants to Mortgagor); and (c)
apply the Rents (less costs and expenses of operation and collection, including,
without limitation, attorneys' fees, whether or not suit is brought or
prosecuted to judgment) to any Secured Obligation, and in such order as
Mortgagee may determine, even if payment or performance of said Secured
Obligation may not then be due. Mortgagor agrees that, upon the occurrence of
any Event of Default, Mortgagor shall promptly deliver all Rents and security
deposits to Mortgagee.
 
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
10

--------------------------------------------------------------------------------

 
 



5.3      Further Assignments. Upon Mortgagee's demand from time to time,
Mortgagor shall execute and deliver to Mortgagee recordable assignments of
Mortgagor's interest in any and all leases, subleases, contracts, rights,
licenses and permits now or hereafter affecting all or any part of the Land.
Mortgagee may, at its option, exercise its rights under this Mortgage or any
such specific assignment and such exercise shall not constitute a waiver of any
right under this Mortgage or any such specific assignment.
 
6.        DEFAULT AND REMEDIES





6.1      Events of Default. The occurrence of any of the following events or
conditions shall constitute an event of default ("Event of Default") under this
Mortgage: Mortgagor fails to pay any amount owing under this Mortgage when due;
Mortgagor fails to pay any taxes, insurance premiums, assessments or rents
required under this Mortgage; Mortgagor fails to observe or perform any other
obligation contained in this Mortgage; the occurrence of an Event of Default
under any other Loan Document; all or any portion of the Improvements or
Fixtures are destroyed by fire or other casualty and Mortgagor fails to satisfy
restoration conditions ; or all or any material part of the Land or other
Collateral is condemned, taken in eminent domain, seized or appropriated by any
governmental or quasi-governmental agency or entity.
 
6.2      Acceleration  Upon Default:  Additional  Remedies.  Upon the occurrence
of an  Event of Default, Mortgagee may, at its option, exercise all of the
applicable rights and  remedies set forth herein and in the other Loan Documents
and, in addition, declare all Secured Obligations to be immediately due and
payable without any presentment, demand, protest or further notice of any kind;
and whether or not Mortgagee exercises any said right or remedy.   Mortgagee
may: (a) either in person or by agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court and without regard to the
adequacy of its  Collateral enter upon and take possession of all or part of the
Collateral, in its own name. The entering and taking possession of the
Collateral, the collection of Rents and their application to the Secured
Obligations shall not cure or waive any Event of Default or notice of default or
invalidate any act done in response to them. Regardless of whether possession of
the   Collateral  or the  collection,  receipt  and application of any of the
Rents is by Mortgagee or  a receiver, Mortgagee shall be entitled to exercise
every right provided for in the Loan  Agreement and other Loan Documents or by
law upon occurrence of any Event of Default,  including the right to exercise
the power of sale; (b) commence an action to foreclose this Mortgage, appoint a
receiver, or specifically enforce any of the covenants contained in this
Mortgage; (c) exercise all of the rights and remedies available to a secured
party under the  applicable Uniform Commercial Code in such order and in such
manner as Mortgagee,  in  its sole discretion, may determine, including without
limitation, requiring Mortgagor to assemble the Collateral and make the
Collateral available to Mortgagee at a reasonably convenient location. The
expenses of retaking, holding, preparing for sale or the like shall include
reasonable  attorneys' fees and other expenses of Mortgagee and shall be secured
by this Mortgage; and/or (d) exercise all other rights and remedies provided in
this Mortgage, in any other Loan Document or other document or agreement now or
hereafter securing all or any portion of the Secured Obligations, or as provided
by law or in equity.
 
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
11

--------------------------------------------------------------------------------

 
 
6.3        Appointment  of  Receiver.   Upon the occurrence  of an Event of
Default  under  this Mortgage, Mortgagee, without notice to Mortgagor, and
without regard to the then value of the Collateral or the interest of Mortgagor
in it, shall have the right to enter the Land in person or to apply to any court
having jurisdiction to appoint a receiver or receivers of the Land, Fixtures  or
Improvements. Mortgagor irrevocably consents to such appointment and waives
notice of  any such application. The actions that Mortgagee or such receiver may
take in connection with  such entry may include, but are not limited to (a)
modifying, compromising obligations  under, terminating and implementing
remedies with respect to any assigned leases or subleases, and (b) entering
into, modifying or terminating any contractual arrangements, subject
to  Mortgagee's right  at  any  time  to  discontinue  any  of  the  same
without  liability.     Mortgagee is further authorized by this provision to
request the court to appoint a general receiver and to empower the receiver to
(i) sell or lease all or any portion of the Land, Fixtures or Improvements, (ii)
collect and apply to the outstanding balances of the Secured Obligations  all
sales or lease proceeds, or hold the proceeds pending a court order approving
the receiver's  final report and account, and (iii) hold the collections as cash
collateral pending such court order or foreclosure sale. Any such receiver(s)
shall also have all the usual powers and duties of receivers in similar cases
and all the powers and duties of Mortgagee in case of entry as provided in this
Mortgage, and shall continue to exercise all such powers until the date of
confirmation of sale of the Land, Fixtures or Improvements, unless such
receivership is sooner terminated. If Mortgagee elects to enter or take
possession of the Land, Fixtures or Improvements, it will not assume any
liability to Mortgagor or any other person for operation or maintenance of the
Land, Fixtures or Improvements, and Mortgagor expressly waives any such
Mortgagee liability.
 
6.4       Application  of Funds  After  Default.  Except as otherwise provided
in this  Mortgage, upon the occurrence of an Event of Default, Mortgagee may at
any time, with  notice to Mortgagor if providing such notice will not adversely
delay the exercise of Mortgagee's  rights or remedies, apply to any Secured
Obligation, in such manner and order as Mortgagee  may elect, even if
such  Secured  Obligation  may  not yet  be  due, any  amounts received   and
held by Mortgagee to pay insurance premium or taxes or as Rents, or as insurance
or  condemnation proceeds, and all other amounts received by Mortgagee from or
on account of Mortgagor or the Collateral, or otherwise. The receipt, use or
application of any such amounts shall not affect the maturity of any Secured
Obligation, any of the rights or powers of Mortgagee under the terms of any Loan
Document, or any of the obligations of Mortgagor or any  guarantor under any
Loan Document; or waive any Event of Default or notice of default under  the
Loan Documents; or invalidate any act of Mortgagee.
 
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
12

--------------------------------------------------------------------------------

 


6.5      
Remedies    Not    Exclusive.      Mortgagee   shall   be   entitled   to   enforce   payment   and
performance
of  any  Secured  Obligation  and  to  exercise  all  rights  and  powers  under   this
Mortgage or any other Loan Document or other agreement or any law, even if some
or all of the Secured Obligations may be otherwise secured, whether  by
guaranty, deed of trust,  mortgage, pledge, lien, assignment or otherwise.
Mortgagee shall be entitled to enforce this Mortgage and any other security for
the Secured Obligations held by Mortgagee in such order and manner as it may in
its absolute discretion detennine. No remedy conferred upon or reserved to
Mortgagee is intended to be exclusive of any other remedy in this Mortgage, and
other  agreement, or at law, but each shall be cumulative and in addition
to  every  other  remedy  available to Mortgagee. Every power or remedy given by
any of the Loan Documents to Mortgagee or to which it may be otherwise entitled,
may be exercised, concurrently or  independently, from time to time and as
often  as may  be  deemed  expedient  by  Mortgagee,  and it may pursue
inconsistent remedies. Mortgagor may be joined in any action brought
by  Mortgagee  to foreclose under  or otherwise enforce this Mortgage.
 
7.        MISCELLANEOUS
 
7.1      Amendments. This instrument cannot be waived, modified,  discharged  or
terminated except in writing signed by the party against whom enforcement of
such changes is sought.
 
7.2      Waivers. Mortgagor waives, to the extent permitted by law, (a) the
benefit of all laws (whenever enacted) providing for any appraisal before sale
of any portion of the Collateral, (b) all rights of valuation, appraisal, stay
of execution, notice of election to mature or declare due the whole of the
Secured Obligations and marshaling in the event of foreclosure of this Mortgage,
and (c) all rights and remedies that Mortgagor may have under the laws of the
State of Washington regarding the rights and remedies of sureties. Further,
Mortgagor hereby waives, to the fullest extent permitted by law, the right to
plead, use or assert any statute of limitations as a plea, defense or bar to any
Secured Obligation, or to any complaint or other pleading or proceeding filed,
instituted or maintained for the purpose of enforcing this Mortgage or  any
rights under it.
 
7.3      Further Assurances. Mortgagor agrees to do or cause to be done such
further acts and things and to execute and deliver or to cause to be executed
and delivered such additional assignments, agreements, powers and instruments as
Mortgagee may reasonably require to: (a) further evidence, implement or perfect
any of Mortgagee's rights, remedies and security interests, (b) correct any
defect, error or omission in this Mortgage or the execution or acknowledgment of
this Mortgage, (c) subject to the lien of this Mortgage any of Mortgagor's
properties covered or intended to be covered by this Mortgage, (d) perfect,
maintain and keep valid and effective such lien, (e) carry into effect the
purposes of this Mortgage, or (f) better assure and confirm to Mortgagee its
respective rights, powers and remedies under this Mortgage.
 
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
13

--------------------------------------------------------------------------------

 


7.4       Notices. All notices, demands, approvals and other communications
shall be made in writing to the appropriate party at the address set forth in
the first paragraph of this Mortgage. All such notices shall be made in
accordance with the Loan Agreement.
 
7.5       Headings. Article and section headings are included in this Mortgage
for convenience of reference only and shall not be used in construing this
Mortgage.
 
7.6       Severabilitv. Every provision of this Mortgage is intended to be
severable. The illegality, invalidity or unenforceability of any provision of
this Mortgage shall not in any way affect or impair the remaining provisions of
this Mortgage, which provisions shall remain binding and enforceable.
 
7.7       Subrogation. To the extent that proceeds of the Secured Obligations
are used, either directly or indirectly, to pay any outstanding lien, charge or
prior encumbrance against the Collateral, Mortgagee shall be subrogated to any
and all rights and liens held by any owner or holder of such outstanding liens,
charges and prior encumbrances, regardless of whether such liens, charges or
encumbrances are released.
 
7.8       Governing Law. This Mortgage shall be governed by, and construed in
accordance with, the substantive laws of the State of Washington, except where
the location of the Land may require the application of the laws of another
state or where federal laws, including the Farm Credit Act of 1971, as amended,
may be applicable.
 
7.9       Interpretation. In this Mortgage the singular shall include the plural
and the masculine shall include the feminine and the neuter and vice versa, if
the context so requires; and the word "person" shall include corporation,
partnership or other form of association. Any reference in this Mortgage to any
document, instrument or agreement creating or evidencing an obligation secured
hereby shall include such document, instrument or agreement both as originally
executed and as it may from time to time be modified.
 
7.10     Successors and Assigns. This Mortgage applies to, inures to the benefit
of and binds all parties to this Mortgage, their heirs, legatees, devisees,
administrators, executors, successors and assigns.
 
7.11     Securitv Agreement. This Mortgage constitutes a security agreement for
all purposes under the Uniform Commercial Code in effect in the State(s) where
the Mortgagor resides. Mortgagor hereby authorizes Mortgagee to file, at any
time, one or more financing statements and any amendments and continuations
thereof, describing any personal property or fixtures described herein, without
further signature of Mortgagor. In addition to all other rights and remedies
provided for in this Mortgage, Mortgagee shall have all of the rights and
remedies of a secured party under the Uniform Commercial Code.
 
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
14

--------------------------------------------------------------------------------

 
 
7.12     Fixture  Filing   and  Financing   Statement.    This Mortgage  is
 intended  to  serve  as
 a Fixture filing covering Fixtures, Timber and as-extracted collateral and as a financing
 statement covering timber to be cut pursuant
 to the terms of the applicable Uniform
 Commercial Code. This Mortgage is to be recorded in the real estate records of each County in which the Land is located.
 In that regard , Mortgagor is Debtor and Mortgagee is Secured Party.
 
7.13     WAIVER OF JURY TRIAL. MORTGAGOR HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS LOAN DOCUMENT OR ANY OTHER LOAN DOCUMENTS AND ANY FUTURE MODIFICATIONS, AMENDMENTS, EXTENSIONS, RESTATEMENTS AND SERVICING ACTIONS RELATING TO THIS LOAN DOCUMENT AND ANY OTHER LOAN DOCUMENTS. THE PARTIES INTEND THAT THIS JURY
 WAIVER  WILL  BE ENFORCED TO THE MAXIMUM EXTENT ALLOWED BY LAW.
 
7.14    
Counterparts. This Mortgage may be executed in any number of counterparts, each of which, when executed, shall be deemed to be an original, and all of which together shall be deemed to be one and the same instrument.
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT  ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 
IN WITNESS WHEREOF, Mortgagor has duly executed this Mortgage as of the date
first above written.




MORTGAGOR:
ORM Timber Fund III (REIT) Inc.
By: Olympic Resource Management LLC, its Manager
By: Pope MGP, Inc., its Managing Member



 
B
Its:  President and CEO
 
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
15

--------------------------------------------------------------------------------

 


EXHIBIT A
PROPERTY DESCRIPTION
 
BISHOPP PARCEL 6:
 
ALL OF SECTION 15, TOWNSHIP 15 NORTH, RANGE 9 WEST OF THE WILLAMETTE MERIDIAN,
PACIFIC COUNTY, WASHINGTON.


 
BISHOPP PARCEL 19:
 
ALL OF SECTION 29, TOWNSHIP 15 NORTH, RANGE 9 WEST OF W.M., PACIFIC COUNTY,
WASHINGTON




BISHOPP PARCEL 23:
 
ALL OF SECTION 33, TOWNSHIP 15 NORTH, RANGE 9 WEST OF THE WILLAMETTE MERIDIAN,
PACIFIC COUNTY, WASHINGTON






BISHOPP PARCEL 24:
 
THE SOUTH HALF OF THE NORTHWEST QUARTER, THE NORTH HALF OF THE SOUTHWEST
QUARTER, THE NORTH HALF OF THE NORTH HALF, THE SOUTHEAST QUARTER OF THE
NORTHEAST QUARTER, THE NORTHEAST QUARTER OF THE SOUTHEAST QUARTER, THE SOUTHWEST
QUARTER OF THE NORTHEAST QUARTER, THE SOUTHEAST QUARTER OF THE SOUTHWEST QUARTER
AND THE WEST HALF OF THE SOUTHEAST QUARTER OF SECTION 34, TOWNSHIP 15 NORTH,
RANGE 9 WEST OF THE WILLAMETTE MERIDIAN, PACIFIC COUNTY,
WASHING TON.




BISHOPP PARCEL 28:
 
THE NORTHWEST QUARTER, THE SOUTHWEST QUARTER AND THE WEST HALF OF THE SOUTHEAST
QUARTER, ALL IN SECTION 14, TOWNSHIP 15 NORTH, RANGE 10 WEST OF THE WILLAMETTE
MERIDIAN, PACIFIC COUNTY, WASHINGTON.
 
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
16

--------------------------------------------------------------------------------

 


EXCEPT THAT PORTION CONVEYED TO EPC HOLDINGS XXXVI LLC BY DEED RECORDED
SEPTEMBER 24, 2002, UNDER AUDITOR'S FILE NO. 3056208, RECORDS OF PACIFIC COUNTY,
WASHINGTON.


 


BISHOPP PARCEL 28-1:
 
A NON-EXCLUSIVE EASEMENT FOR ACCESS AND INCIDENTAL PURPOSES AS SET FORTH IN THAT
CERTAIN "EASEMENT" RECORDED NOVEMBER  14, 2000 AS 3040170 OF OFFICIAL RECORDS


 
BISHOPP PARCEL 28A:
 
INTENTIONALLY DELETED. Conveyed to John Hancock Life Insurance Comany (U.S.A.)
by deed recorded on March 9, 201 1 under Auditor's File No. 3131611
 
 
NNEMAH PARCEL 9:
 
ALL OF SECTION 20, TOWNSHIP 12 NORTH, RANGE 9 WEST OF THE WILLAMETTE MERIDIAN,
PACIFIC COUNTY, WASHINGTON.
 
 
NNEMAH PARCEL 15:
 
ALL OF SECTION 27, TOWNSHIP 12 NORTH, RANGE 9 WEST OF THE WILLAMETTE MERIDIAN,
PACIFIC COUNTY, WASHINGTON.
 


NNEMAH PARCEL 22:
 
THE EAST HALF OF THE NORTHEAST QUARTER OF SECTION 10, TOWNSHIP  12 NORTH, RANGE
10 WEST OF W.M., PACIFIC COUNTY, WASHINGTON, SUBJECT TO THE RIGHT OF WAY FOR
PUBLIC ROADS
 
AND EXCEPTING THE FORMER RIGHT OF WAY OF THE GRAYS HARBOR AND COLUMBIA RAILWAY
COMPANY 100 FEET IN WIDTH.
 
 
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
17

--------------------------------------------------------------------------------

 
 
 
NNEMAH PARCEL 22A:


EAST HALF OF SOUTHEAST QUARTER (EV, OF SEY.) OF SECTION TEN (10), TOWNSHIP
TWELVE (12), NORTH, RANGE TEN (10) WEST OF W.M.,
 
EXCEPTING THEREFROM A STRIP OF LAND OF VERYING WIDTHS CONVEYED TO THE STATE OF
WASHINGTON BY MAX BODE AND AMANDA BODE, HIS WIFE, BY A DEED DATED MAY 06, 1937,
AND RECORDED ON MAY 24, 1937, IN VOLUME 115, PAGE 504, DEED RECORDS OF PACIFIC
COUNTY, WASHINGTON.
 
 
 
NNEMAH PARCEL 23:


   ALL OF SECTION 11, TOWNSHIP 12 NORTH, RANGE 10 WEST OF W.M., PACIFIC COUNTY,
WASHINGTON.


 


NNEMAH PARCEL 26:


THE WEST HALF OF THE NORTHWEST QUARTER AND THE NORTHEAST OF THE NORTHWEST
QUARTER OF SECTION 14, TOWNSHIP 12 NORTH, RANGE 10 WEST OF THE WILLAMETTE
MERIDIAN, PACIFIC COUNTY, WASHINGTON.




 
NNEMAH PARCEL 27:


    THAT PORTION OF SECTION 15, TOWNSHIP 12 NORTH, RANGE 10 WEST OF THE
WILLAMETTE MERIDIAN, PACIFIC COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:
 


THE EAST HALF OF THE NORTHEAST QUARTER, LESS AND EXCEPT THAT PORTION OF THE EAST
HALF OF THE NORTHEAST QUARTER LYING WESTERLY OF THE RIGHT OF WAY OF STATE ROUTE
101.
 
 


NNEMAH PARCEL 28:
 
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
18

--------------------------------------------------------------------------------

 
 
   ALL OF SECTION 32, TOWNSHIP 13 NORTH, RANGE 9 WEST OF W.M., PACIFIC COUNTY,
WASHINGTON,
 
   TOGETHER WITH THAT PORTION OF RIXON ROAD VACATED IN PACIFIC COUNTY
COMMISSIONERS JOURNAL NO. 21 AT PAGE 224 ACCRUING THERETO BY OPERATION OF LAW.
 
 
 
SNEMAH PARCEL 13:
 
ALL OF SECTION 3, TOWNSHIP 11 NORTH, RANGE I 0 WEST OF THE WILLAMETTE MERIDIAN,
PACIFIC COUNTY, WASHINGTON.


 
 
SNEMAH PARCEL 20:
 


   THE NORTHEAST QUARTER OF SECTION 15, TOWNSHIP  11 NORTH, RANGE I 0 WEST OF
THE WILLAMETTE MERIDIAN, PACIFIC COUNTY, WASHINGTON.
 
   ALSO GOVERNMENT LOTS I , 2, 3, 4 AND 5 OF SECTION 15, TOWNSHIP 11 NORTH,
RANGE I O WEST OF THE WILLAMETTE MERIDIAN, PACIFIC COUNTY, WASHINGTON.

EXCEPT THOSE PORTIONS OF LOTS 3, 4 AND 5 LYING SOUTHERLY OF THE CENTERLINE OF
THE OCEAN BEACH HIGHWAY, ALSO EXCEPT THAT PORTION OF LOT 4 CONVEYED TO ALMON
CHURCH BY DEED RECORDED JANUARY 5, 1925, IN VOLUME 93, PAGE 96, RECORDS OF
PACIFIC COUNTY, WASHINGTON.
 
 


TOGETHER WITH ALL TIDE LANDS OF THE SECOND CLASS, LYING BETWEEN THE LINE OF MEAN
LOW TIDE AND THE LINE OF EXTREME LOW TIDE IN FRONT OF LOTS I , 2, 3, 4 AND 5
SECTION 15, TOWNSHIP 11 NORTH, RANGE 10 WEST OF THE WILLAMETTE MERIDIAN, PACIFIC
COUNTY, WASHINGTON.

 
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
 
19

--------------------------------------------------------------------------------

 
 
SNEMAH PARCEL 20A:
 


A NON-EXCLUSIVE EASEMENT FOR ACCESS AND INCIDENTAL PURPOSES AS SET FORTH IN THAT
CERTAIN "EASEMENT EXCHANGE" RECORDED MARCH 24, 1972 AS 75693 OF OFFICIAL RECORDS




SNEMAH PARCEL 24:


   ALL OF SECTION 33 TOWNSHIP 12 NORTH, RANGE 9 WEST OF THE WILLAMETTE MERIDIAN,
PACIFIC COUNTY, WASHINGTON.


 
Assessor's Property Tax Parcel Numbers:
 
11100300000; 11101510000; 12093300000; 12092000000; 12092700000; 12101011000;
12101048000; 12101100000; 12101426000; 12101518000; 13093200000; 13093231001;
15091500000; 15092900000; 15093300000; 15093460000; 15101421000; 15101429800
 
Mortgage
(ORM Timber Fund III (REIT) lnc./Note No. 6219327)
 
20